DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 8 – 10, 13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Li et al. (CN109956697A) or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (CN109956697A)
In regards to claims 1 – 3, 8 – 10, 13, Li teaches a structure of formula (4) which is a polyester thiol prepared from reaction of methacrylic acid, mercaptopropanoic acid (i.e., thiolactic acid) and polyethylene glycol or polypropylene glycol which is a polyol in the presence of other ingredients, thus forming the reaction product of the claim (machine translation of entire disclosure). Since the reaction product of the claims requires the three ingredients and isn’t limiting the process of making, the claimed product is anticipated or at least obviated.
In regards to claim 8, Li teaches the method of reacting the three ingredients to form the polyester as previously discussed.
In regards to claims 9, 10, 13, 15, Li teaches using the ester in a concrete composition and thus when added to the composition it would essentially provide the step of applying the a surface and would provide the function of improving extreme pressure properties and wear on the surface.  Concrete comprises other ingredients and thus provides the claimed additive.

Allowable Subject Matter
Claims 4 – 7, 12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Li does not teach the ratio of thiolactic acid and carboxylic acid according to claim 4.  Li fails to teach that the acid is fatty acid according to claim 5.  Li fails to teach the process of preparing a partially esterified polyol from reaction of an acid with polyol and the step of reacting the partially esterified polyol with thiolactic acid (i.e., mercaptopropanoic acid) according to claims 6, 7.  In claims 6, 7, the polyol is the backbone which is partially esterified with carboxylic acid and then further esterified with thiolactic acid which is different from the ester structure of Li.  Li fails to teach an oil comprising composition or a lubricant composition according to claims 12, 14 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771